Citation Nr: 9919193	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.  

The Board notes that the September 1997 rating decision also 
denied service connection for post traumatic stress disorder 
(PTSD).  A VA Form 9 (Appeal to Board of Veterans' Appeal) 
received in December 1997 indicated that the veteran had 
"filed for PTSD as a separate issue."  It is not clear 
whether the veteran intended this statement to constitute a 
Notice of Disagreement to the September 1997 rating decision 
which denied service connection for PTSD.  In any event this 
issue is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, this matter 
is referred to the RO for clarification and appropriate 
action.  


FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between any current depressive disorder and the 
veteran's period of active service, or to his service 
connected disabilities. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a depressive disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he has a depressive 
disorder that is related to service, and more specifically, 
that a depressive disorder is related to his service 
connected disabilities.  Initially, the Board notes that the 
veteran is service connected for hypertension, muscle 
contraction headaches and lumbosacral strain each having been 
evaluated as ten percent disabling.  The veteran is also 
service connected for a right finger fracture, lipomas and 
left foot hallux valgus with postoperative bunionectomy 
residuals, each having been evaluated as noncompensable.  The 
veteran's combined service connected disability evaluation is 
thirty percent  

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  The VA may 
also pay compensation for a disability that is proximately 
due to or the result of a service connected disease or 
injury.  See 38 C.F.R. § 3.310(a).  Disability resulting from 
the aggravation of a nonservice connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet.App. 
439 (1995).  However, the threshold question that must be 
answered in this case is whether the veteran has presented a 
well-grounded claim for service connection.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

Service medical records show that in December 1986 the 
veteran was seen for complaints of headaches and eye pain of 
two days duration.  (Service medical records document prior 
treatment with Elavil for headaches.)  Following evaluation, 
one of the assessments was of depression.  Service medical 
records contain no further references to depression, and the 
physical examination performed in April 1988 in connection 
with the veteran separation from service showed the veteran 
reported on the Report of Medical History portion of the 
examination that he did not experience depression or 
excessive worry.

Following service, the veteran reported on a VA examination 
performed in June 1995 in connection with another claim that 
he was taking medication for depression and anxiety.  The 
veteran underwent another VA examination in March of 1997, at 
which time he informed the examiner that he did not receive 
any psychiatric treatment during service. Following the 
examination, the veteran was diagnosed with dysthymia.  No 
opinion was expressed as to the etiology of the dysthymia.  

The veteran has submitted competent medical evidence to show 
that he currently suffers from a depressive disorder.  
However, there is no competent medical evidence of record 
demonstrating a relationship between the currently diagnosed 
depressive disorder and the veteran's period of active 
service, or a causal or etiological relationship between a 
depressive disorder and the veteran's service connected 
disabilities.  In the absence of medical evidence 
demonstrating such a relationship, the veteran has not 
submitted evidence of a well-grounded claim and his claim 
must be denied on that basis.  

While the veteran clearly believes that his depressive 
disorder is related to service, and more specifically, to his 
service connected disabilities, the veteran, as a lay person, 
is not competent to offer an opinion which requires medical 
expertise, such as the cause or etiology of his depressive 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of evidence of a well-grounded claim, 
the veteran's claim for service connection for a depressive 
disorder must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim for service connection on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the US Court of Appeals for Veterans 
Claims (Court) has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission from the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  

The Board views this discussion as sufficient to inform the 
veteran of the elements and evidence necessary to complete 
his application for service connection for a depressive 
disorder.  Simply put, the veteran needs to submit competent 
medical evidence that his depressive disorder is causally or 
etiologically related to service or his service-connected 
disabilities in order to establish a well-grounded claim.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a depressive disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

